                            IN THE UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF OHIO
                                        EASTERN DIVISION

          NOTICE OF AND INSTRUCTIONS FOR TELEPHONIC 341 EXAMINATIONS
                  BY WALDEMAR J. WOJCIK, CHAPTER 7 TRUSTEE:


         Until further notice, all Chapter 7 cases set for 341 examination from and after the date of filing
 hereof, shall be conducted by telephone conference in lieu of personal appearance.
         The following procedures must be followed by all Debtors, Debtors' counsel, Creditors' counsel,
 and any creditors who may wish to participate:
         1. Debtor's counsel must call me at the scheduled 341 exam date and time at the following
 telephone access number and immediately enter the following Access Code:
         Access Phone #: 1-888-390-6987
         Participant Access Code: 9841263#
         2. Debtor must either be connected on counsel's line before the call is made to me or call in
 separately.
         3. Each participant should identify himself/herself by name only and wait to be called. Since three
 examinations are set per   ~   hour, you may hear an examination in progress when you call. Mute your
 phone while waiting for your case to be called.
 Notice to Creditors and Creditors' Counsel:
         To participate, Creditors or their Counsel MUST similarly call in on the same access phone
 number, enter the same Participant Access code, and adhere to the other instructions as above.
 Documents to Produce:
         As soon as possible before each 341 examination, counsel for each Debtor must email to
 Trustee legible copies of the following documents:
         1. Each Debtor's Driver's License or Photo ID and Social Security Card, or either a
            recent W-2, 1099 Form, or IRS tax transcript bearing the full Social Security
            Number of each Debtor; and
         2. Signed page 6 of Petition; and
         3. Signed Declaration of Electronic filing.

                                                            Isl Waldemar J. Wojcik

                                                            WALDEMAR J. WOJCIK (0021824)
                                                            Chapter 7 Trustee
                                                            526 Superior A venue, Suite 211
                                                            Cleveland, Ohio 44114
                                                            Phone: (216) 241-2628
                                                            Fax: (216) 373-2392
                                                            Email: wwojcik@wojciklpa.com


20-12167-jps      Doc 11          FILED 05/26/20        ENTERED 05/26/20 14:26:38               Page 1 of 1
